981 So.2d 73 (2008)
Sandra Duhon BERNARD, et al.
v.
BP AMERICA PRODUCTION COMPANY, et al.
No. CW 07-1249.
Court of Appeal of Louisiana, Third Circuit.
April 2, 2008.
Donald T. Carmouche, Victor L. Marcello, John H. Carmouche, William R. Coenen, III, John S. DuPont, III, Brian T. Carmouche, Talbot, Carmouche & Marcello, Gonzales, LA, Chad E. Mudd, Mudd & Bruchhaus, L.L.C., Lake Charles, LA, H. David Vaughan, II, Ellen B. Cogswell, Plauché, Smith & Nieset, Lake Charles, LA, for Plaintiffs/Relators Sandra Duhon Bernard, et al.
Patrick S. Ottinger, Paul J. Hebert, Mark D. Sikes, Stuart M. Simoneaud, Ottinger Hebert, L.L.C., Lafayette, LA, for Defendant/Respondent KCS Resources, Inc.
George Arceneaux, III, Liskow & Lewis, Lafayette, LA, for Defendants/Respondents Midgard Energy Company, and Range Production Company of Delaware.
John Michael Vernon, Jere Jay Bice, Bice, Palermo & Vernon, Lake Charles, LA, for Defendants/Respondents BP America Production Company, BP Corporation North America, Inc., and Pan American Petroleum Corporation.
*74 Robert J. Burns, Jr. Perry, Atkinson, Balhoff, Mengis & Burns, L.L.C. Baton Rouge, LA, for Defendants Petroleum Resource Management Co., and CTO Investments.
A.J. Gray, III, Bart R. Yakupzack, The Gray Law Firm, Lake Charles, LA, for Defendants River Oaks Exploration, Inc., Jack Lawton, Inc., William B. Lawton Company, Inc., Raville Resources, Inc., Yentzen Investments, Inc., and William T. Burton Industries, Inc.
Michael J. Mazzone, Haynes & Boone, L.L.P., Houston, TX, for Defendant Nortex Corporation.
Charles A. Mouton, Mahtook & Lafleur, Lafayette, LA, for Defendant Sunoco.
Brett Page Furr, Taylor, Porter, Brooks & Phillips, L.L.P., Baton Rouge, LA, for Defendant KERRCO, Inc.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
GENOVESE, J.
Plaintiffs-Relators, Sandra Duhon Bernard, et al., have sought supervisory writs, challenging the trial court's ruling in this oilfield contamination case requiring that liability issues be tried first, followed by proceedings before the Louisiana Department of Natural Resources (LDNR), with the trial of claims for damages in excess of the plan resulting from the LDNR process to be held after that process has concluded. The issues herein involve the interpretation of La.R.S. 30:29, as enacted by 2006 La. Acts No. 312, § 1 of the Louisiana legislature. Based on this court's recent ruling in John L. Germany, et al. v. ConocoPhillips Co., et al., 07-1145 (La. App. 3 Cir. 3/5/08), 980 So.2d 101, and Duplantier Family Partnership v. BP Amoco, 07-293 (La.App. 4 Cir. 5/16/07), 955 So.2d 763, writs denied, 07-1241, 07-1265, 07-1271 (La.9/28/07), 964 So.2d 367, 368, we grant this writ, make it peremptory, and reverse the trial court ruling. We remand this case to the trial court for a single trial to the fact finder of all issues before the case is referred to the LDNR.
WRIT GRANTED, MADE PEREMPTORY, REVERSED AND REMANDED.